    Case: 1:18-cv-07686 Document #: 646 Filed: 07/07/20 Page 1 of 7 PageID #:6011



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


    In re Lion Air Flight JT 610 Crash                               Lead Case: 1:18-cv-07686

                                                                    Honorable Thomas M. Durkin


                                                                    This filing applies to
                                                                    All Cases




                THE BOEING COMPANY’S UPDATED STATUS REPORT ON
                         REMAINING INDIVIDUAL ACTIONS
         The first mediations in these cases were held less than one year ago. In that year, despite

the COVID-19 pandemic, more than 90% of the potential wrongful death claims arising from the

loss of Lion Air Flight JT 610 have settled. In all, claims relating to 171 of the 189 people on

board the aircraft have fully or partially settled,1 including 140 of the 150 claims filed in this

Court. The plaintiffs and Boeing continue to discuss settlement on the remaining claims, and

have additional mediations scheduled. Boeing is optimistic that those discussions will lead to

additional settlements of some, if not all, of the remaining claims.

         As a result of the parties’ efforts and the Court’s review of the settlements involving

minors, 109 of the 150 claims filed in this Court have been dismissed. Boeing expects additional

motions and stipulations to be filed in the near future for the other 31 filed claims have been fully

or partially settled.

         As requested by the Court, Boeing hereby provides an updated report on the number and

status of the remaining individual actions.




1
 Five of the settlements are partial settlements, where some of the potential claimants for a given decedent have
settled while other potential claimants have not yet settled. This occurred in certain instances where a given
decedent’s potential claimants are represented by multiple law firms, and those firms and/or their clients could not
cooperate to settle the claim together. The remaining 166 settlements are settlements in full.
   Case: 1:18-cv-07686 Document #: 646 Filed: 07/07/20 Page 2 of 7 PageID #:6012



                                           Background
       In May 2019, the Plaintiffs and Boeing committed to negotiate in good faith to settle

these claims for full compensatory damages under the applicable law as assessed based on the

facts and circumstances of each case. May 17, 2019 Joint Case Management Report at 1. The

Court adopted the parties’ proposal and struck all pending deadlines in the litigation to allow the

settlement negotiations and mediations to proceed. May 20, 2019 Docket Entry. The parties then

began mediating with the assistance of mediator Hon. Donald O’Connell, former Chief Judge of

the Circuit Court of Cook County. The first mediation was held on July 16, 2019. The parties

have made substantial progress resolving claims over the past year, including in the last few

months as the parties have engaged in virtual mediations due to the COVID-19 pandemic.

                                  Status of Individual Actions
       It is difficult to clearly and succinctly summarize the status of all of the individual Lion

Air actions and claims, given the large numbers of actions (with often duplicative filings), the

large number of unfiled claims that are also being resolved through mediation, the ongoing

settlement discussions, and the methodical process by which the settlements are finalized.

Detailed information on the filed cases is provided below, but the following charts provide a

high-level summary of the status of the claims brought in the litigation.


                                             By Action

                                 Dismissed                    43

                               Expected to be
                                                              24
                                 Dismissed

                                 Remaining                    10

                                   Total                      77




                                                -2-
    Case: 1:18-cv-07686 Document #: 646 Filed: 07/07/20 Page 3 of 7 PageID #:6013




                                                  By Decedent

                                     Fully Settled                    137

                                   Partially Settled                    3

                                   Fully Unsettled                     10

                                         Total                        150


        To date, 77 individual actions arising out of the October 29, 2018 accident involving Lion

Air Flight JT 610 have been filed in or removed to this Court. The complaints in these actions

assert wrongful death and other claims on behalf of 150 different decedents out of the 189 people

who were on board the accident aircraft.2 Of the 150 claims filed in this Court, 140 have fully or
partially settled and are at various stages of being finalized, as discussed below.

        The claims relating to 109 decedents have been settled and fully dismissed, either as a

result of a stipulation of dismissal or a motion for approval of the settlement. These stipulations

and motions resulted in full dismissal of 43 of the 77 actions filed so far, leaving 34 individual

actions that are currently open. A list of those 34 actions follows below. The 34 open actions

involve claims on behalf of 41 different decedents.

        Of the claims for 41 decedents in the open actions, the plaintiffs and Boeing have fully or

partially settled the claims for 31 of those decedents. These settlements are in the process of

being fully documented. Boeing expects that these settlements will lead to additional stipulations

of dismissal and motions for approval of the settlements in the near future. Boeing expects that

this process will lead to the full dismissal of 24 of the 34 currently open actions. Boeing is

engaged in settlement discussions and/or mediations with plaintiffs’ counsel on the remaining

filed claims that have not yet settled.




2
 Although the claims relating to some decedents have been included in multiple, separate actions, there are 150
different, unique decedents represented in the cases filed to date.


                                                        -3-
      Case: 1:18-cv-07686 Document #: 646 Filed: 07/07/20 Page 4 of 7 PageID #:6014




           Considering all claims without regard to whether the claims have been filed in this Court

yet or not, 171 claims have fully or partially settled. The claims for 35 decedents that have not

yet been filed with this Court have been presented to Boeing’s counsel by various plaintiffs’

firms. 3 31 of these 35 unfiled claims have already fully or partially settled. Boeing is engaged in

settlement discussions with plaintiffs’ counsel on the remaining unsettled, unfiled claims. Boeing

expects that many if not all of the 35 currently unfiled claims will eventually be brought before

this Court either through amendment of existing complaints or the filing of new actions.

                                         List of Currently Open Actions

                  CASE NO.             CASE NAME

                1:18-cv-07686           In re: Lion Air Flight JT 610 Crash
                                       Saputra, et al. v. The Boeing Company

                1:18-cv-08006          Satijo v. The Boeing Company

                1:19-cv-00622           Gitelson v. The Boeing Company

                1:19-cv-00797           Kurniawati v. The Boeing Company

                1:19-cv-01552           Chandra v. The Boeing Company

                1:19-cv-01588          Ellisa v. The Boeing Company

                1:19-cv-01601           Subekti v. The Boeing Company

                1:19-cv-01623           Pranata v. The Boeing Company

                1:19-cv-01701           Wijaya, et al. v. The Boeing Company

                1:19-cv-01712           Sari v. The Boeing Company

                1:19-cv-01714           Sari v. The Boeing Company

                1:19-cv-01715           Bunarto v. The Boeing Company

                1:19-cv-02212           Pratiwi v. The Boeing Company



3
    Boeing has not been contacted by counsel with regards to claims for four passengers on board the accident aircraft.


                                                           -4-
Case: 1:18-cv-07686 Document #: 646 Filed: 07/07/20 Page 5 of 7 PageID #:6015




        CASE NO.       CASE NAME

      1:19-cv-02213    Pratiwi v. The Boeing Company

      1:19-cv-02214    Putra v. The Boeing Company

      1:19-cv-02240    Kurniawan v. The Boeing Company

      1:19-cv-02241    Sulaiman v. The Boeing Company

      1:19-cv-02764    Oktaviani, et al. v. The Boeing Company

      1:19-cv-02774    Agnes Tjandra, et al. v. The Boeing Company

      1:19-cv-02919    Rosanna Simarmata, et al. v. The Boeing Company

      1:19-cv-03415    Soegiyono v. The Boeing Company

      1:19-cv-04589    Pelealu v. The Boeing Co

      1:19-cv-05211    Saroinsong, et al. v. The Boeing Company

      1:19-cv-05217    Komar, et al. v. The Boeing Company

      1:19-cv-05220    Liyanah, et al. v. The Boeing Company

      1:19-cv-05311    Soegiyono v. The Boeing Company

      1:19-cv-07091    Smith, et al. v. The Boeing Company, et al,

      1:20-cv-02643    Abidin, et al. v. The Boeing Company

      1:20-cv-03241    Asdori v. The Boeing Company

      1:20-cv-03243    Tashban v. The Boeing Company

      1:20-cv-03245    Yana v. The Boeing Company

      1:20-cv-03246    Zubandi v. The Boeing Company

      1:20-cv-03247    Hartati v. The Boeing Company

      1:20-cv-03248    Zen v. The Boeing Company




                                      -5-
   Case: 1:18-cv-07686 Document #: 646 Filed: 07/07/20 Page 6 of 7 PageID #:6016



                                            Conclusion

       Over the last year, the vast majority of the Lion Air claims before this Court have settled.

Despite the limitations imposed by the COVID-19 pandemic, the parties remain engaged in

settlement discussions on the remaining claims and substantial progress continues to be made.

Boeing participated in several days of virtual mediations in the last month, resulting in the

settlement of a significant number of additional claims. For the as-yet unsettled claims, Boeing in

some instances has asked for additional documents or information to support the plaintiffs’

damages claims. In others, the parties are continuing to try to negotiate based on the damages

information provided by plaintiffs’ counsel. The plaintiffs and Boeing, with the assistance of

Judge O’Connell, continue to pursue settlement in good faith and have additional mediations

scheduled in the coming months. Boeing is optimistic that these efforts will lead to settlement of

some or all of the remaining claims.

  DATED: July 7, 2020                         THE BOEING COMPANY


                                              By: /s/ Mack H. Shultz, Jr.
                                                 One of its Attorneys



Bates McIntyre Larson                                 Mack H. Shultz
BLarson@perkinscoie.com                               MShultz@perkinscoie.com
Daniel T. Burley                                      Gretchen M. Paine
DBurley@perkinscoie.com                               GPaine@perkinscoie.com
Perkins Coie LLP                                      Perkins Coie LLP
131 S. Dearborn, Suite 1700                           1201 Third Avenue, Suite 4900
Chicago, Illinois 60603-5559                          Seattle, Washington 98101-3099
Phone: (312) 324-8400                                 Phone: (206) 359-8000
Fax: (312) 324-9400                                   Fax: (206) 359-9000




                                                -6-
   Case: 1:18-cv-07686 Document #: 646 Filed: 07/07/20 Page 7 of 7 PageID #:6017




                                 CERTIFICATE OF SERVICE

       I, Mack H. Shultz, Jr., certify that on July 7, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
attorneys of record. I also certify that I served the foregoing by email to the following attorneys:


 Filippo Marchino
 fm@xlawx.com
 Tom Cassaro
 tc@xlawx.com
 Thomas Gray
 tg@xlawx.com
 THE X-LAW GROUP, P.C.
 625 Fair Oaks Ave., Suite 390
 South Pasadena, CA 91030
 Tel: (213) 599-3380




I certify under penalty of perjury that the foregoing is true and correct.

DATED this 7th day of July 2020.


                                                /s/    Mack H. Shultz, Jr.
                                               PERKINS COIE LLP
                                               1201 Third Avenue, Suite 4900
                                               Seattle, Washington 98101-3099
                                               Phone: (206) 359-8000
                                               Fax: (206) 359-9000




                                                 -7-
